un-is
                                ELECTRONIC RECORD




COA#       12-14-00069-CR                        OFFENSE:        22.04


           Jason Wayne Frizzell v. The State
STYLE:     ofTexas                               COUNTY:         Houston

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    349th District Court


DATE: 8/5/2015                    Publish: NO    TC CASE #:      13CR-183




                        IN THE COURT OF CRIMINAL APPEALS



         Jason Wayne Frizzell v. The State of
STYLE:   Texas                                        CCA#:
                                                                      \\\%~)S
         pkq se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          %en*ft>                                     JUDGE:

DATE:        JL                                       SIGNED:                           PC:_
JUDGE:               22
                   /f /^/U^fc-^.                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD